Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 3/15/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-10 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a knob for protecting an elevator, the knob comprising: a base having a vertical portion, a horizontal portion, a suspension portion, and a face, the horizontal portion being perpendicular to the vertical portion and the suspension portion and mechanically coupling the vertical portion to the suspension portion, the suspension portion being parallel to the face and mechanically coupling the face to the horizontal portion; and a stem having a proximal end portion mechanically coupled to the face of the base and a distal end portion opposite the proximal end portion, the stem being substantially straight, and the proximal end portion of the stem extending from the face and substantially normal to the face, wherein the base is configured to hang from an upper edge of a wall panel or suspended ceiling grid in an elevator with the vertical portion of the base being disposed on one side of the upper edge of the wall panel or suspended ceiling grid in the elevator and the suspension portion of the base being disposed on an opposite side of the upper edge of the wall panel or suspended ceiling grid in the elevator, wherein the stem is configured to receive and suspend a portion of an elevator cover having an upper edge and a plurality of openings in the cover disposed along the upper edge of the elevator cover with the distal end portion of the stem extending through one of the openings in the elevator cover, wherein only one stem  is coupled to the face.
The closest prior art of Snell (US Des. 422198) teaches a knob, however, fails to teach the claimed knob including wherein the stem is configured to receive and suspend a portion of an elevator cover having an upper edge and a plurality of openings in the cover disposed along the upper edge of the elevator cover with the distal end portion of the stem extending through one of the openings in the elevator cover, wherein only one stem  is coupled to the face.
The other references of record do not teach or suggest the combined limitations not taught by Snell (US Des. 422198).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	March 16, 2021